Citation Nr: 0200875	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  01-01 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a mental disorder 
claimed as depression.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1979.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an April 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO denied, among other things, 
entitlement to service connection for a mental disorder 
claimed as depression.
  

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been identified and 
obtained.

2. The competent and probative evidence of record establishes 
that a mental disorder claimed as depression is not 
related to active service. 


CONCLUSION OF LAW

A mental disorder claimed as depression was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 1911 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Enlistment examination in September 1975 was negative for 
complaints or findings of psychiatric abnormalities.  In the 
report of medical history, the veteran indicated he did not 
have any signs or symptoms related to physical or mental 
disorders.  With respect to mental disorders, he specifically 
indicated that he had never had frequent trouble sleeping, 
depression or excessive worry, loss of memory or amnesia, or 
nervous trouble of any sort.  He also indicated he had never 
attempted suicide.

As a requirement of his transfer to embassy duty, the veteran 
underwent a medical examination in October 1976.  There were 
no reported complaints or clinical indication of psychiatric 
abnormality.  

Treatment records during service reflect no reported signs, 
symptoms, diagnosis, or treatment of a mental disorder.

In January 1977, a neuropsychiatric evaluation of the veteran 
was conducted at the request of his senior officer, who noted 
the veteran seemed unduly nervous around him for no apparent 
reason and had written a letter requesting a discharge from 
service.  During the examination, the veteran listed several 
work-related complaints, such as "too many meaningless 
tasks." He did not complain of any signs or symptoms related 
to his frustration.  Mental status examination showed no hint 
of psychosis, neurosis, thought disorder, depression, or 
organic brain damage.  The diagnostic impression was "no 
psychiatric diagnosis."
    
Discharge examination in September 1979 was also negative for 
complaints or findings of psychiatric abnormalities.  In the 
report of medical history, the veteran again indicated that 
he has never had frequent trouble sleeping, depression or 
excessive worry, loss of memory or amnesia, or nervous 
trouble of any sort.  He also indicated he had never 
attempted suicide.  He stated that he was in good health.   

Records from Scott & White Memorial Hospital show the veteran 
has been treated since January 1996 for depression, initially 
assessed as "depression by history."  By October 1996, the 
diagnostic impression was simply "depression," with 
treatment to include Prozac. 


In August 1999, the treating physician at Scott & White 
stated in a letter that the veteran suffered from depression 
and anxiety, in addition to several physical disorders.  The 
physician added that the veteran had experienced these 
disorders chronically over a number of years, dating back to 
his service in the military.  The physician concluded that 
the mental disorders were as likely as not to be related to 
military experience, since that is when the symptoms began.  

Outpatient records from Central Texas Veterans Health Care 
System establish treatment for depression since April 2000.  
The veteran was initially diagnosed with an 11-year history 
of "off and on" depressive disorder.  In September 2000, 
the assessment was depression with anxiety features.  

By letter received in August 2000, the treating physician at 
Scott & White amended his August 1999 letter to include the 
fact that he had reviewed the veteran's service medical 
records prior to offering his opinion. 

In August 2000, the veteran testified at a personal hearing 
at the RO before a Decision Review Officer.  He stated that 
he has also been treated for depression since March 2000 at 
the VA Medical Center (VAMC) in Marlin, Texas.   He stated 
that he received no in-service psychiatric treatment, 
explaining that he had to conceal his depression to ensure he 
would not be removed from his embassy duty.  He noted that he 
suffered from constant exhaustion and short-term memory loss 
during service. 

The veteran, with the assistance of his accredited 
representative, appeared at a videoconference hearing in 
November 2001, before the undersigned Member of the Board.  A 
transcript of the hearing has been associated with the claims 
file.

At the November 2001 hearing, the veteran testified that he 
was never treated in service for any psychiatric disorder.  
Transcript, p. 5, 8.  He said that while he was in service he 
told no one he was depressed because he did not know what 
depression was.  Transcript, p. 9.  




Also at the November 2001 hearing, the veteran confirmed that 
he receives ongoing treatment at VA facilities for his 
depression.  He then testified that he was seen at the Texas 
Mental Health Center in 1986, at which time they diagnosed 
severe depression and referred him to a private psychiatrist.  
The psychiatrist reportedly treated him for approximately 
three years, beginning in 1986 or 1987.  Transcript, p. 10-
12.


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  



This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001).  


Analysis

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001).

Although there are outstanding medical records identified by 
the veteran, there are no relevant records VA must obtain 
that could reasonably assist in substantiating the claim.  As 
discussed below, the service medical records are completely 
devoid of any evidence of a mental disorder or manifestations 
of such, and the veteran has acknowledged, via testimony, 
that he made no such complaints and never sought in-service 
psychiatric or psychological treatment.  The medical records 
of current treatment absent from the claims file cannot 
overcome the deficiency of evidence regarding in-service 
incurrence. 

For this reason, ordering of a VA examination is also 
inappropriate.  Indeed, the veteran has never undergone a VA 
examination for his mental disorder claimed as depression.  
The Board nevertheless finds a VA examination unnecessary in 
this case because the record fails to establish any competent 
evidence that a mental disorder was incurred coincident with 
service, and this deficiency cannot be overcome by a VA 
examination, which would only reveal the current state of 
disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  As discussed below, any nexus opinion linking the 
current disability to service would lack any probative value, 
as it would presuppose the existence of an in-service 
incurrence.   

The Board therefore finds that no useful purpose would be 
served in remanding this matter to order a VA examination or 
obtain records.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The United States Court of Appeals for Veterans 
Claims (Court) has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

As evidenced by the RO's development of the issue currently 
on appeal, VA has notified the veteran of the information and 
evidence necessary to substantiate the claim.  66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

Likewise, the veteran has been notified of his procedural and 
appellate rights.  As evidenced by the rating decisions, 
statements of the case, and various development letters, the 
RO has provided him with notice of the laws and regulations 
pertaining to the claim.  The Board notes that during the 
appeal process, he has exercised several of his appellate 
rights.  

For instance, the veteran has been afforded the opportunity 
to present information and arguments in favor of his claim, 
and he and his representative have in fact done so.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  He 
attended an August 2000 RO hearing as well as a November 2001 
videoconference hearing before the Board.

The Board has been afforded the opportunity to apply the VCAA 
pursuant to the new implementing regulations and the Court's 
recent interpretation of the law.  The veteran is not 
prejudiced by the Board's consideration of his claim pursuant 
to the VCAA and its implementing regulations in the first 
instance; VA has already met any obligations to him under 
this new law.  

In view of the foregoing, the veteran will not be prejudiced 
by the Board's actions.  A remand for adjudication of his 
claim by the RO under the new law would only serve to further 
delay resolution of the claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


Service Connection

As established by extensive post-service medical records, the 
record contains more than adequate documentation of current 
disability because both VA and private physician records show 
diagnosis and treatment since at least 1996 for depression.  
Hickson, supra.   

Thus, the claim for service connection for a mental disorder, 
claimed as depression, turns to the question of whether the 
competent and probative evidence establishes that this 
disability was actually incurred in or aggravated by the 
veteran's active service, despite first being diagnosed post-
service.  Hickson, supra; 38 C.F.R. § 3.303, 3.303(b).  That 
question involves both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

In sworn testimony, the veteran has acknowledged that he 
never received any in-service treatment for a mental 
disorder.  This is consistent with the record.  The service 
medical records, including entrance and discharge 
examination, are silent as to the existence of any diagnosed 
mental disorder.  Moreover, the service medical records fail 
to document any potential signs or symptoms of a mental 
disorder.  In fact, the in-service psychiatric evaluation 
ordered by the veteran's superior officer affirmatively 
demonstrated no psychiatric disorder of any kind.  

The only evidence linking the veteran's current mental 
disorder to service is his own statements that he first felt 
depressed during service.  Such statements from him cannot 
constitute competent medical evidence since he is a lay 
witness who cannot render medical opinions on causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  
Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).     

The Board notes that the veteran is, however, competent to 
report his relevant symptoms and treatment, and in this 
regard he has indicated no in-service treatment as the result 
of any depression.  Regarding symptoms, he has only recently 
testified about relevant in-service symptoms that could be 
attributed to a mental disorder.    He specifically stated 
that, during service, he told no one he was depressed because 
he did not know what depression was.  Despite his reason, it 
further supports the fact that there is entirely no objective 
medical evidence of in-service depression or other mental 
disorder.  Therefore, the competent and probative evidence 
establishes a lack of in-service manifestation of the claimed 
disease entity, isolated or otherwise.  

Addressing the lack of any in-service manifestation, the 
veteran has explained that his position, particularly his job 
duties at the embassy, prevented him from telling anyone of 
his depression or resulting symptoms for fear of removal from 
his position or other similar adverse action.  This rationale 
lacks credibility because it fails to explain why he did not 
confide in his spouse or the in-service psychiatric examiner, 
or why he failed to mention any mental or emotional symptoms 
or dysfunction at the time of discharge.  Intentionally 
hiding a mental disorder is also contradictory to his 
testimony that he did not know he was suffering from a mental 
disorder.  The veteran's motivation aside, the fact remains 
that there is entirely no competent medical evidence of in-
service incurrence of a mental disorder. 

The veteran is also competent to testify that his current 
symptoms have persisted since service.  While such a 
statement is competent, it is accorded no probative value 
since it is not only unsubstantiated, but also controverted 
by other competent evidence of record.  Recent records 
reflect no more than an 11-year history of depression as 
reported by the veteran, but he separated from service over 
20 years ago.  He testified that there is outstanding 
treatment dating back to at least 1986, but this is still 
seven years after discharge.  
Without the claimed disease identity sufficiently established 
during service, a showing entirely after discharge for the 
purpose of showing chronicity/continuity would not support 
the claim.  38 C.F.R. § 3.303(b).   

The service medical records show no medical or lay evidence 
of an in-service mental disorder, such that any post-service 
nexus opinion in favor of the claim raises the issue of its 
very competency.  As discussed below, the Board rejects the 
medical opinion set forth in the August 1999 letter from a 
treating physician at Scott & White Memorial Hospital.  
Quiamco v. Brown, 6 Vet. App. 304 (1994).  

In the VA Form 9, the veteran, citing Colvin, supra, argues 
that the Board must accept the nexus opinion from Scott & 
White because the Board lacks the medical expertise to refute 
the competent opinion stated therein.  The opinion, which 
essentially links the current mental disability to active 
service, provides a rationale based on unestablished facts - 
that the veteran's "symptoms started when he began the 
military back in the 70s."

Although any assessment of current disability by the treating 
physician would be considered competent on the basis of 
examination and treatment, the Board does not consider the 
August 1999 nexus opinion from Scott & White to be competent 
medical evidence worthy of any probative value.  The Board 
stresses the August 1999 opinion and accompanying rationale 
is wholly unsupported by the record, to include the veteran's 
own admissions.

The treating physician noted he had reviewed the service 
medical records, yet he failed to cite any of the particular 
entries he relied upon in reaching his conclusion.  The 
conclusory nature of the treating physician's statement is 
significant in this case because a review of the service 
medical records indicates no relevant treatment records, 
normal entry and discharge examinations, and an in-service 
psychiatric evaluation, which affirmatively disclosed no 
psychiatric disorder.  Of particular significance, the 
veteran has testified that he told no one of his depression 
during service and was never treated while in service.

An unenhanced report of a medical history, transcribed by a 
medical examiner, does not constitute "competent medical 
evidence." LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
In the instant case, any opinion regarding in-service 
incurrence advanced by the treating physician at Scott & 
White would necessarily rely on the veteran's lay statements 
many years after service, presumably about experiencing 
exhaustion, short-term memory loss, etc., consistent with his 
hearing testimony of self-diagnosed depression during 
service.  

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection.  In this 
regard, although he is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a mental disorder 
claimed as depression.  Gilbert, supra. 


ORDER

Entitlement to service connection for a mental disorder 
claimed as depression is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


